DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/829,794 filed 12/01/2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Instant Application 17/033,492
US 10810320 B2
1. A system, comprising: 
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
in response to receiving requests for respective accesses of relevant data of data that has been stored in a network storage device, adapting, based on a first hierarchical privacy rule for facilitation of a first access of the respective accesses of the relevant data, a copy of the data to obtain first level data, and 











further adapting, based on a second hierarchical privacy rule that is different from the first hierarchical privacy rule and that facilitates a second access of the respective accesses, the copy to obtain second level data that is different from the first level data; and 
in response to determining that a request of the requests satisfies the second hierarchical privacy rule, enabling the second access of the relevant data.

a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
 receiving first data for storage in a protected environment on a first portion of a network storage device, wherein the first data stored in the protected environment of the first portion of the network storage device is accessible based on satisfying a first hierarchical privacy rule that is different from a second hierarchical privacy rule;
 in response to receiving privacy settings corresponding to the first data, determining the first hierarchical privacy rule;
 in response to receiving a request for relevant data, determining that the first data comprises the relevant data, determining that the request satisfies the first hierarchical privacy rule, and 
adapting a copy of the first data, based on the first privacy rule, resulting in first level first data; and 



in response to determining that the request further satisfies the second hierarchical privacy rule, further adapting the copy based on the second hierarchical privacy rule to obtain second level first data that is different from the first level first data, and enabling access to the relevant data comprising the second level first data.




Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10810320 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because similar limitations with minor obvious variatins.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable Allen(US 10032037 B1)over in view of Brennan et al(US 10165007 B2).

With regards to claim 1, Allen discloses, A system, comprising: a processor (FIG 6 604 and associated text; ); and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (FIG 6 604 and associated text; ), comprising: 
in response to receiving requests for respective accesses of relevant data of data that has been stored in a network storage device (Allen FIG 8 808 and associated text; ), 
adapting, based on a first hierarchical privacy rule for facilitation of a first access of the respective accesses of the relevant data (FIG 8 810 and associated text; ), a copy of the data to obtain first level data (FIG 8 812 and associated text; ), and 
Allen does not But Brennan teaches, 
further adapting, based on a second hierarchical privacy rule that is different from the first hierarchical privacy rule and that facilitates a second access of the respective accesses, the copy to obtain second level data that is different from the first level data (FIG 6 606 and 608 and associated text; claim  1. An apparatus comprising: a memory to store computer readable instructions; and one or more processors to execute the computer readable instructions to: receive a policy comprising a lock policy specifying a plurality of hierarchical lock levels that each permit access to a document that has been defined as accessible at that lock level, the plurality of lock levels including a first lock level assigned to a first document and a second lock level lower than in response to determining that a request of the requests satisfies privacy rule, enabling the second access of the relevant data (FIG 5 506 and 508 and associated text; ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify
Allen’s device with teaching of Brennan in order to eliminate or at least mitigate the  security-related concerns for data security for private/personal and enterprise data( Brennan Col 1 line 25-45;)

With regards to claim 2, 20 Allen further discloses, wherein the request is received from a device that is associated with a subscribing entity (FIG 6 608 and associated text; col 12 line 20-30; (41) The service provider 604 or trust service 640 may provide aggregated and/or analyzed trust information 622 to the one or more computing devices 608. For example, the aggregated and/or analyzed trust information may be provided as part of the application's display in the application store as described above. In another example, the one or more computing devices may subscribe to updates from the trust service 640 and may receive updates to records corresponding to application identifiers contained in the particular computer systems privacy database.  ).

wherein the operations further comprise: receiving privacy settings comprising the first hierarchical privacy rule and the second hierarchical privacy rule for facilitation of the respective accesses (Allen FIG 2 and associated text; claim 1).

With regards to claim 4, Allen futher discloses, wherein the first level data is an altered version of the data (Allen col 4 line 50-55; Recording captured by the microphone may be indicated as sensitive data 110 by the operating system of the mobile device 108, as a result the recording may be altered in order to generate cloaked sensitive data 122. For example, the quality of the recording may be reduced or noise may be added to the recording in order to reduce the fidelity of the recording. The application may then be provided with the cloaked sensitive data 122 and transmit the cloaked sensitive data 122 to the untrusted entity 140 as a result of an operation of the application. Cloaking the sensitive data 110 may reduce the amount of private information disclosed to the untrusted entity 140 by applications executed by the mobile device 108. ).

With regards to claim 5, Allen in view of Brennan further teaches, wherein the first level data is less than all of the data (Brennan col 1 line 60-67; (6) According to one aspect, a computer is configured to receive a definition for a policy configured to control access to data on a computing device, store the policy, and send the policy to the computing device, whereat access to the data is controlled in accordance with the policy. In some embodiments, the policy includes a lock policy including instructions specifying one or more lock levels that each permit access to the data or a portion thereof in response to 

With regards to claims 6, 13, 17 Allen further teaches, wherein the altered version is a redaction of the data and wherein a level of the redaction is selected based on the first privacy information and the attribute. (Allen col 2 line 25-40; In some embodiments, the mobile device is configured to cloak or otherwise obfuscate sensitive data requested by applications. Various applications may have an associated level of trust indicating whether to cloak data and if so what level of data cloaking should be applied. Cloaking the data may include reducing the fidelity of the data provided to the application while providing an amount of data sufficient for the application to function properly. For example, if the application requests the Global Positioning System (GPS) coordinates of the mobile device, the mobile device may cloak the data by reducing the accuracy of the coordinates to one mile).

With Regards to claim 12, Allen discloses, A method, comprising: 
receiving, by a system comprising a processor, a request for an access of respective accesses of data that has been stored in a data storage device of the system (Allen FIG 8 808 and associated text;); 
adapting, by the system based on a first privacy rule that facilitates a first access of the respective accesses of a first version of the data(FIG 8 810 and associated text;), a copy of the data to obtain the first version (FIG 8 812 and associated text;);

further adapting, by the system based on a second privacy rule that facilitates a second access of the respective accesses of a second version of the data that is different from the first version, the copy to obtain the second version (FIG 6 606 and 608 and associated text; claim  1. An apparatus comprising: a memory to store computer readable instructions; and one or more processors to execute the computer readable instructions to: receive a policy comprising a lock policy specifying a plurality of hierarchical lock levels that each permit access to a document that has been defined as accessible at that lock level, the plurality of lock levels including a first lock level assigned to a first document and a second lock level lower than the first lock level that is assigned to a second document, wherein the policy further specifying that users are required to provide a first authentication at the first lock level assigned to the first document to access the first document and are required to provide a second authentication at the second lock level assigned to the second document to access the second document; ); and in response to determining that the request satisfies the second privacy rule and that the data comprises the second version, facilitating, by the system, the second access of the second version (FIG 5 506 and 508 and associated text; ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify
Allen’s device with teaching of Brennan in order to eliminate or at least mitigate the  security-related concerns for data security for private/personal and enterprise data( Brennan Col 1 line 25-45;)


With regards to claim 15, Allen further discloses, wherein receiving the request comprises: receiving the request from a requesting device that is affiliated with a data access subscription related to recurring access to respective versions of the data comprising the first version and the second version (Allen FIG 6 608, mobile device Note: reoccurring accessing data is common practice where replacement used for faster processing).

With regards to claim 16, Allen discloses, A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
receiving a request to access data that has been stored in a data storage device, (Allen FIG 8 808 and associated text;), wherein the request comprises an attribute related to the request for access to the data (Allen FIG 8 810 and associated text; ); 

in response to the request being determined to satisfy first privacy information, adapting, based on the attribute, a copy of the data to obtain first level data (Allen FIG 8 812 and associated text; col 2 line 25-40; In some embodiments, the mobile device is configured to cloak or otherwise obfuscate sensitive data requested by applications. Various applications may have an associated level of trust indicating whether to cloak data and if so what level of data cloaking should be applied. Cloaking the data may include reducing the fidelity of the data provided to the application while providing an amount of data sufficient for the application to function properly. For example, if the application 

Allen does not But Brennan teaches, 
in response to the request being further determined to satisfy second privacy information, further adapting the copy of the data to obtain second level data; and facilitating a privacy based access of the second level data (FIG 5 506 and 508 and associated text; ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify
Allen’s device with teaching of Brennan in order to eliminate or at least mitigate the  security-related concerns for data security for private/personal and enterprise data( Brennan Col 1 line 25-45;)

With regards to claim 18, Allen further discloses, wherein the second level data has been aggregated with the first level data (FIG 8 814 and associated text;).

With regards to claim 19, Allen further discloses,, wherein the operations further comprise: determining that the first privacy information has been satisfied based on the attribute ((Allen col 2 line 25-40; In some embodiments, the mobile device is configured to cloak or otherwise obfuscate sensitive data requested by applications. Various applications may have an associated level of trust indicating whether to cloak data and if so what level of data cloaking should be applied. Cloaking the data may include reducing the fidelity of the data provided to the application while providing an amount of 

Allowable Subject Matter
Claims 7-11, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498